DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-11, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2009/0151589, hereinafter Henderson) in view of Goben (US 3,624,764).
With regards to claim 1, Henderson discloses a downhole perforation system (method of dampening stress waves propagated from the detonation of an explosive device in a wellbore, Abstract), comprising: a ballistic device having a first end and a second end (tool string 12 includes explosive device 18 including first and second ends, Fig. 1), the ballistic device carrying an explosive material (explosive device 18 may be without limitation a coring device, a cutting tool or other device that includes an explosive charge or other element that produces a shock wave upon activation, para 17 & Fig. 1); and a shock absorption device coupled to at least one of the first or second end of the ballistic device and configured to absorb at least a portion of impact energy produced from detonation of the explosive material (shock dissipater 20 [shock absorption device] connected to one end of explosive device 18, Fig. 1, and, Shock dissipater 20 is provided for dampening shock energy generated by downhole explosive device 18, para 19 & Fig. 1), the shock absorption device comprising: a shock absorption module (dissipater 20 includes a body or housing 24 [module], para 20 & Fig. 2) comprising: a viscoelastic body; and a rigid structure (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [viscoelastic], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2).  Henderson shows all the limitation of the present invention except, it fails to explicitly disclose a rigid structure molded within the viscoelastic body, the rigid structure configured to break or deform when impacted by a threshold amount of impact energy, wherein broken or deformed portions of the rigid structure are contained within the viscoelastic body.
Goben teaches a vibration isolation mount and shock absorber (Abstract) having a rigid structure molded within a viscoelastic body (shock absorber 10 includes elastomer 15 poured within a mold in a plastic state so that a portion of the elastomer flows into the open spaces of the mesh material of cylinder 13 [rigid structure] and holds cylinder 13 [rigid structure] integrally with the elastomer 15 after the material cools and is solid, col. 2:7-15 & Fig. 1, and, the elastomer can be any commercially available viscoelastic material, col. 2:1-6), the rigid structure configured to break or deform when impacted by a threshold amount of impact energy (cylinders 13 and 17 should have a modulus of elasticity in compression so that the maximum vibration or sound force causes a negligible amount of elastic deformation in the cylinders and so that shock forces greater than the sound or vibration forces cause sufficient elastic deformation in the cylinders to absorb the expected shock force, the fragility limit of the cylinders should be chosen to be substantially equal to the maximum expected shock force so that the cylinder will collapse absorbing the force, col. 2:43-55 & Fig. 1), wherein broken or deformed portions of the rigid structure are contained within the viscoelastic body (deformed cylinder 13 [rigid structure] is contained within elastomer 15, col. 2:7-15 & Fig. 1, and, the elastomer can be any commercially available viscoelastic material, col. 2:1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Henderson to include a rigid structure molded within a viscoelastic body as taught by Goben. The motivation for doing so would have been to provide a reinforced module body structure and thereby have a greater range of shock absorption capability in order to be used with a variety of downhole perforation tools.
With regards to claim 2, modified Henderson discloses the downhole perforation system of claim 1, wherein the rigid structure is made of a porous metal material (layers 30 that can include materials such as various grades of metals [rigid structure - porous material], para 27 & Fig. 2).
With regards to claim 3, Goben teaches a vibration isolation mount and shock absorber (Abstract) having a rigid structure that is made of a metal mesh (cylinders 13 [rigid structure} can be made from any suitable mesh expanded metal, col. 1: 52-64).
With regards to claim 5, modified Henderson discloses the downhole perforation system of claim 1, wherein the entire volume of the viscoelastomeric body is taken up by either viscoelastomeric material or the rigid structure (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [viscoelastic], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2).
With regards to claim 6, modified Henderson discloses the downhole perforation system of claim 1, wherein a design of the rigid structure is based on the threshold impact energy and one or more specifications of the ballistic device (shock dissipater 20 is provided for dampening shock energy generated by downhole explosive device 18, dissipating device 20 may be formed for example as part of
package 22 or within explosive device 18, para 19 & Fig. 1).
With regards to claim 8, modified Henderson discloses the downhole perforation system of claim 1, wherein the shock absorption device comprises a plurality of the shock absorption module (shock dissipater 20 [shock absorption device] may be constructed in various forms and positioned in different positions [plural positions] to protect a package 22 as desired or needed, para 27 & Fig. 1).
With regards to claim 9, Henderson discloses a downhole ballistic shock absorption device (method of dampening stress waves propagated from the detonation of an explosive device in a wellbore, Abstract), comprising: a shock absorption module (dissipater 20 includes a body or housing 24 [module], para 20 & Fig. 2), comprising: a viscoelastic body; and a rigid structure (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [viscoelastic], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2).  Henderson shows all the limitation of the present invention except, it fails to explicitly disclose a rigid structure molded within the viscoelastic body, the rigid structure configured to break or deform when impacted by a threshold amount of impact energy, wherein broken or deformed portions of the rigid structure are contained within the viscoelastic body.
Goben teaches a vibration isolation mount and shock absorber (Abstract) having a rigid structure molded within a viscoelastic body (shock absorber 10 includes elastomer 15 poured within a mold in a plastic state so that a portion of the elastomer flows into the open spaces of the mesh material of cylinder 13 [rigid structure] and holds cylinder 13 [rigid structure] integrally with the elastomer 15 after the material cools and is solid, col. 2:7-15 & Fig. 1, and, the elastomer can be any commercially available viscoelastic material, col. 2:1-6), the rigid structure configured to break or deform when impacted by a threshold amount of impact energy (cylinders 13 and 17 should have
a modulus of elasticity in compression so that the maximum vibration or sound force causes a negligible amount of elastic deformation in the cylinders and so that shock forces greater than the sound or vibration forces cause sufficient elastic deformation in the cylinders to absorb the expected shock force, the fragility limit of the cylinders should be chosen to be substantially equal to the maximum expected shock force so that the cylinder will collapse absorbing the force, col. 2:43-55 & Fig. 1), wherein broken or deformed portions of the rigid structure are contained within the viscoelastic body (deformed cylinder 13 [rigid structure] is contained within elastomer 15, col. 2:7-15 & Fig. 1, and, the elastomer can be any commercially available viscoelastic material, col. 2:1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Henderson to include a rigid structure molded within a viscoelastic body as taught by Goben. The motivation for doing so would have been to provide a reinforced module body structure in order to have a greater range of shock absorption that can be used with a variety of downhole perforation tools.
With regards to claim 10, modified Henderson discloses the downhole ballistic shock absorption device of claim 9, wherein the rigid structure is made of a porous metal material or a metal mesh (layers 30 that can include materials such as various grades of metals [rigid structure - porous material], para 27 & Fig. 2).
With regards to claim 11, Goben teaches a vibration isolation mount and shock absorber (Abstract) having a rigid structure that experiences plastic deformation when impacted by the threshold amount of impact energy (shock absorber 10 includes cylinders 13 and 17 should have a modulus of elasticity in compression so that the maximum vibration or sound force causes a negligible amount of elastic deformation in the cylinders and so that shock forces greater than the sound or vibration forces cause sufficient elastic deformation in the cylinders to absorb the expected shock force, the fragility limit of the cylinders should be chosen to be substantially equal to the maximum expected shock force so that the cylinder will collapse absorbing the force, col. 2:43-55 & Fig. 1).
With regards to claim 13, modified Henderson discloses the downhole ballistic shock absorption device of claim 9, wherein the entire volume of the viscoelastomeric body is taken up by either viscoelastomeric material or the rigid structure (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [viscoelastic], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2).
With regards to claim 15, Henderson discloses a method of downhole ballistics damping (method of dampening stress waves propagated from the detonation of an explosive device in a wellbore, Abstract), comprising: positioning a ballistics device in a target portion of a well,
wherein the ballistics device is a part of a tool string (system 10 includes a tool string, generally denoted by the numeral 12, suspended by a conveyance 14 in a well or wellbore 16, conveyance 14 may include without limitation wireline, slickline, coiled tubing, jointed tubing and the like for carrying and suspending tool string 12 in wellbore 16 including explosive device 18, para 16 & Fig. 1); detonating one or more charges from the ballistic device, the detonation generating an amount of impact energy (explosive device 18 may be without limitation a coring device, a cutting tool or other device that includes an explosive charge or other element that produces a shock wave [energy] upon activation, para 17 & Fig. 1); receiving at least a portion of the impact energy by a shock absorption module on the tool string (shock dissipater 20 including layers 30 [module] is provided for dampening shock energy generated by downhole explosive device 18, para 19 & Fig. 1), the shock absorption module comprising a rigid structure and an elastic body (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [elastic body], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2); and reducing the impact energy transferred to another portion of the tool string (package 22 may be any device, tool or system that it is desired to be protected from the shock waves propagated from the detonation or activation of explosive device 18, para 18 & Fig. 1, and, dissipater 20 may be constructed in various forms and positioned in different positions to protect a package 22 as desired or needed, para 27 & Fig. 1).  Henderson shows all the limitation of the present invention except, it fails to explicitly disclose an elastic body molded around the rigid structure; deforming or breaking the rigid structure due to the received impact energy. 
Goben teaches a vibration isolation mount and shock absorber (Abstract) having an elastic body molded around the rigid structure (shock absorber 10 includes elastomer 15 poured within a mold in a plastic state so that a portion of the elastomer flows into the open spaces of the mesh material of cylinder 13 {rigid structure] and holds cylinder 13 [rigid structure] integrally with the elastomer 15 after the material cools and is solid, col. 2:7-15 & Fig. 1); deforming or breaking the rigid structure due to the received impact energy (cylinders 13 and 17 should have a modulus of elasticity in compression so that the maximum vibration or sound force causes a negligible amount of elastic deformation in the cylinders and so that shock forces greater than the sound or vibration forces cause sufficient elastic deformation in the cylinders to absorb the expected shock force, the fragility limit of the cylinders should be chosen to be substantially equal to the maximum expected shock force so that the cylinder will collapse absorbing the force, col. 2:43-55 & Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Henderson to include an elastic body molded around the rigid structure as taught by Goben. The motivation for doing so would have been to provide a reinforced module body structure and thereby have a greater range of shock absorption capability in order to be used with a variety of downhole perforation tools.
With regards to claim 16, modified Henderson discloses the method of claim 15, wherein the rigid structure is made of a porous metal material (layers 30 that can include materials such as various grades of metals [rigid structure - porous material], para 27 & Fig. 2).
With regards to claim 17, Goben teaches a vibration isolation mount and shock absorber (Abstract) having a rigid structure that is made of a metal mesh (cylinders 13 [rigid structure] can be made from any suitable mesh expanded metal, col. 1:52-64).
With regards to claim 19, modified Henderson discloses the method of claim 15, wherein the entire volume of the elastomeric body is taken up by either elastomeric material or the rigid structure (housing 24 [module] includes layers 30 that can include materials such as elastomeric materials [viscoelastic], rubber, plastic, various grades of metals, steel, iron [rigid structure], para 27 & Fig. 2).
With regards to claim 20, Goben teaches a vibration isolation mount and shock absorber (Abstract) having broken or deformed portions of the rigid structure that are contained within the elastomeric body (cylinders 13 and 17 should have a modulus of elasticity in compression so that the maximum vibration or sound force causes a negligible amount of elastic deformation in the cylinders and so that shock forces greater than the sound or vibration forces cause sufficient elastic deformation in the cylinders to absorb the expected shock force, the fragility limit of the cylinders should be chosen to be substantially equal to the maximum expected shock force so that the cylinder will collapse absorbing the force, col. 2:43-55 & Fig. 1, and, deformed cylinder 13 (rigid structure] is contained within elastomer 15, col. 2:7-15 & Fig. 1).
Claim(s) 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Goben as applied to claims 1, 9 and 15 above, and further in view of Shelley (US 2016/0327113).
With regards to claims 4, 12 and 18 Henderson in view of Goben shows all the limitation of the present invention except, it fails to disclose the rigid structure is made through an additive manufacturing process.  It is noted that this is a product-by-process claim.  As such, little patentable weight is given to the process of making an apparatus if the apparatus is capable of performing the same function, see MPEP 2113.  However, Shelley discloses an apparatus, system and method for absorbing mechanical energy (Abstract) having a rigid structure that is made through an additive manufacturing process (energy-absorbing apparatus 100 [rigid structure] may be produced by a 3D printing process, also referred to as additive manufacturing, in which successive layers of material are extruded, cured, sintered, or otherwise deposited to form an object, Para. [0049] & Fig. 1A).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an additive manufacturing process as taught by Shelley. The motivation for doing so would have been to provide a means of forming the rigid structure into a complex shape and thereby tune the overall shock absorption for a particular application.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Goben as applied to claims 1, 9 and 15 above, and further in view of Mason et al. (US 2004/0140090, hereafter Mason).
With regards to claims 7 and 14, Henderson in view of Goben shows all the limitation of the present invention except, it fails to disclose the shock absorption device further comprising one or more spring structures coupled to the shock absorption module.  Mason discloses a shock absorber (Abstract) having shock absorption device comprising one or more spring structures coupled to a shock absorption module (shock absorbing tool 2 includes piston assembly 40 [module] integral with springs 30 and 50, Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Henderson to include one or more spring structures as taught by Mason. The motivation for doing so would have been to provide springs adjacent to the module in order to provide a further dampening effect along the tool string, (para 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676